Citation Nr: 0840818	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-36 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma.

2.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
January1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The issue of entitlement to an evaluation in excess of 30 
percent for bronchial asthma is addressed in the Remand that 
follows the order section of this decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The veteran does not have emphysema.


CONCLUSION OF LAW

Emphysema was not incurred in or aggravated by active duty 
and is not proximately due to or the result of service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for emphysema.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.  



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in May 2005, prior to the July 
2005 rating decision denying the claim.  Although the veteran 
was not provided notice with respect to the disability-rating 
or effective-date element of the claim until March 2006, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for emphysema.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claim is no more than harmless error.

Consistent with the duty to assist, the veteran has been 
afforded a VA respiratory examination and service treatment 
records and pertinent VA medical records and private medical 
records have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  During the pendency of 
this claim, 38 C.F.R. § 3.310 was amended, effective October 
10, 2006.  The amendments to this section are not 
liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

It is the veteran's essential contention that he developed 
emphysema due to service or alternatively that it is related 
to his asthma.  The evidence of record documents many 
examinations of the veteran's respiratory system, to include 
examinations by his private physician from 2001 to 2005 and 
VA examinations in June 2005 and May 2006.  None of the 
examinations has resulted in a diagnosis of emphysema.  The 
evidence of emphysema is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
disability since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not warranted for this 
claimed disability.  The Board has considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.


ORDER

Entitlement to service connection for emphysema is denied.


REMAND

The veteran was most recently afforded a VA examination to 
determine the current degree of severity of his bronchial 
asthma in May 2006.  In a November 2008 written brief 
presentation before the Board, the veteran's representative 
requested an additional examination be scheduled because the 
veteran claims that the manifestations of the disability have 
worsened since that examination.  

The "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  In light of these 
circumstances, the Board has concluded that further 
development of the record is warranted before the Board 
decides the veteran's claim.

Finally, as the veteran's representative suggests that the 
veteran has continued to undergo treatment for this service-
connected disability, updated treatment records should be 
obtained.  

In addition, as this is an increased rating claim, VCAA 
notice consistent with Vazquez- Flores v. Peake, 22 Vet. App. 
37 (2008), should be sent to the veteran.

Finally, the Board points out that VA amended the Rating 
Schedule concerning respiratory conditions, effective from 
October 6, 2006.  VA added provisions that clarify the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions.  These should be considered in the evaluation of 
the veteran's claim as appropriate.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish an increased disability rating 
as outlined by the Court in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any outstanding medical records 
pertaining to treatment or evaluation of 
his bronchial asthma or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

4.  Then, the veteran should be scheduled 
for an examination to determine the 
current manifestations of his service-
connected bronchial asthma.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It must also be afforded expeditious treatment by 
the RO or the AMC.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


